--------------------------------------------------------------------------------

Exhibt 10.1
 
SENSIENT TECHNOLOGIES CORPORATION
(a Wisconsin Corporation)
2007 Stock Plan
 
PERFORMANCE STOCK UNIT AGREEMENT



Grantee:
 
 
     
Grantee’s Address:
 
 
     
Grant Date:
 
 
     
Target Number of Performance Stock Units:
 
 
     
Restricted Period:
 
January 1, 2014 to December 31, 2016
     



Sensient Technologies Corporation, a Wisconsin corporation (the "Company"), and
the above-named Grantee hereby agree as follows:
 
1.            Grant of Performance Stock Units. In consideration of the
continued employment of the Grantee for the periods herein defined, and in
consideration of the Grantee having entered into a Noncompetition,
Nonsolicitation and Confidentiality Agreement (or an agreement of similar
purpose and effect, however titled) prior to or contemporaneous with this
Agreement, the Company grants to the Grantee the Performance Stock Units stated
above upon the terms and conditions set forth herein.
 
2.            Plan; Defined Terms. This grant of Performance Stock Units is made
pursuant to Section 8 of the Company’s 2007 Stock Plan (the "Plan") and is
subject to each and all of the provisions of the Plan. A copy of the Plan is
attached to this Agreement and is made a part hereof. All capitalized terms used
in this Agreement, including the terms set forth in the table above, have the
meanings assigned to them in this Agreement. Any capitalized terms that are not
defined in this Agreement are defined in the Plan. Certain other terms used in
this Agreement are also defined herein.
 
3.            Restricted Period. The Performance Stock Units are subject to
vesting over a three-year period, which is referred to as the "Restricted
Period."  In the first two years of the Restricted Period, referred to as the
"Performance Period," the Company's performance will be measured in accordance
with Section 4 and the number of Performance Stock Units that are eligible for
vesting under Section 5 will be determined.  The Performance Stock Units
determined under Section 4 will become vested if the Grantee continues in
employment through the remainder of the Restricted Period or terminates
employment as described in Section 5(b), (c) or (d).  If the Grantee terminates
employment during the Restricted Period for any other reason, then Grantee's
right to the Performance Stock Units will be forfeited.

--------------------------------------------------------------------------------

4.            Performance Condition for the Performance Stock Units.
 
(a)            The number of Performance Stock Units that are eligible for
vesting under Section 5 will be based upon the Company's performance relative to
the preestablished goals for the Performance Period set forth on Exhibit 1.  As
soon as practicable after the end of the Performance Period, the Committee will
determine the percentage of the Performance Stock Units that will become
eligible for vesting under Section 5 based on the actual performance of the
Company relative to the preestablished goals using the performance matrix
attached hereto as Exhibit 1.
 
(b)            If the position on the matrix reflects a percentage greater than
zero, then the number of Performance Stock Units eligible for vesting under
Section 5 shall be equal to the product of such percentage and the Target Number
of Performance Stock Units. Upon the Committee’s determination as provided
above, the Grantee will forfeit the right to receive the remaining Performance
Stock Units. If the position on the matrix reflects a percentage of zero, then
all Performance Stock Units shall be forfeited.  If any calculation would result
in a fraction, any fraction of 0.5 or greater will be rounded to one, and any
fraction of less than 0.5 will be rounded to zero.
 
(c)            The Company shall promptly communicate the number of Performance
Stock Units eligible for vesting to the Grantee.
 
5.            Employment Condition for the Performance Stock Units.  Subject to
the terms and conditions set forth herein,
 
(a)            If the Grantee continues in employment with the Company through
the end of the Restricted Period, the Grantee will become vested in the number
of Performance Stock Units determined under Section 4.  Absence of the Grantee
on leave approved by a duly elected officer of the Company, other than the
Grantee, shall not be considered a termination of employment during the period
of such leave.
 
(b)            If the Grantee terminates his or her employment with the Company
during the Restricted Period because of Normal Retirement, the Grantee will
become vested in the number of Performance Stock Units determined under Section
4 as if he or she had remained employed through the last day of the Restricted
Period.
 
(c)            If the Grantee terminates his or her employment with the Company
because of Early Retirement after the completion of the Performance Period, but
prior to the end of the Restricted Period, the Committee may, in its sole and
complete discretion, vest the Grantee in some or all of the Performance Stock
Units eligible for vesting.
 
(d)            If the Grantee terminates his or her employment with the Company
because of death or Disability after completion of the Performance Period, but
prior to the end of the Restricted Period, the Grantee will become vested in the
number of Performance Stock Units (rounded to the nearest whole number) equal to
the total number of Performance Stock Units eligible for vesting as determined
in Section 4 multiplied by the number of full months which have elapsed since
the beginning of the Restricted Period divided by the number of full months of
the Restricted Period (36). All remaining Performance Stock Units shall be
forfeited; provided, however, that the Committee may, in its sole discretion,
vest the Grantee in some or all of the remaining Performance Stock Units
eligible for vesting.
2

--------------------------------------------------------------------------------

(e)            Except as provided above, if the Grantee's employment with the
Company terminates prior to the expiration of the Restricted Period, then the
Performance Stock Units shall be automatically forfeited by the Grantee.
 
(f)            As used herein,
 
(i)             "Disability" means the permanent and total inability, by reason
of physical or mental infirmity, or both, of the Grantee to perform the work
customarily assigned to him or her by the Company. The determination of the
existence or nonexistence of a Disability shall be made by the Committee based
on satisfactory medical evidence.
 
(ii)            "Early Retirement" means "early retirement" under the terms of
the ESOP in effect on the date of the Grantee's termination of employment (or on
the date the ESOP is terminated if not then in effect).
 
(iii)           "Normal Retirement" means "normal retirement" under the terms of
the Company’s Employee Stock Ownership Plan ("ESOP") in effect on the date of
the Grantee's termination of employment (or on the date the ESOP is terminated
if not then in effect).
 
6.            Change of Control.  Notwithstanding any other provisions of this
Agreement, in the event of a Change of Control,
 
(a)            If the Change of Control occurs during the Performance Period,
the Company shall issue the Grantee one share of Stock for each Performance
Stock Unit that could become vested, assuming performance at 100% of target
levels.
 
(b)            If the Change of Control occurs in the third year of the
Restricted Period, the Company shall issue the Grantee one share of Stock for
each Performance Stock Unit that is eligible to become vested based upon the
Company's actual performance for the Performance Period.
 
Thereafter, the Company shall have no further obligations under this Agreement.
 
7.            Timing and Form of Payout.  If the Performance Stock Units become
earned and vested as a result of Section 5(a), the Grantee will be issued one
share of Stock for each vested Performance Stock Unit as soon as practicable
after the end of the Restricted Period.  If the Performance Stock Units become
earned and vested as a result of Section 5(b), Section 5(c), Section 5(d) or
Section 6, the Grantee will be issued one share of Stock for each vested
Performance Stock Units as soon as practicable after the later of (a) the
Committee's determination under Section 4 or (b) the event that gives rise to
the vesting under Section 5.
3

--------------------------------------------------------------------------------

8.            Dividend Equivalents. No dividend equivalents will be paid on the
Performance Share Units until such time as the shares of Stock are issued.  Upon
the issuance of shares of Stock, the Company will pay Grantee a lump-sum cash
amount in payment of dividend equivalents based on the number of shares of Stock
issued multiplied by the per share quarterly dividend payments made to
shareholders of Company’s Stock during the Restricted Period (without any
interest or compounding). Any dividend equivalents attributable to Performance
Share Units that are cancelled or forfeited will not be paid and are immediately
forfeited upon cancellation of the Performance Share Units.
 
9.            Forfeiture of Performance Stock Units and Repayment of Performance
Stock Unit Value.
 
(a)            If, at any time after the Grant Date, the Grantee engages in any
act in violation of any agreement between Grantee and the Company (whether
executed prior to, simultaneous with, or after the date of this Agreement)
having the effect or purpose of prohibiting or restricting all or any of (A) the
disclosure by Grantee of confidential information obtained from the Company or
any subsidiary; (B) activities by the Grantee in competition with the Company or
any subsidiary; or (C) solicitation by the Grantee of customers of the Company
or any subsidiary in competition with the Company or any subsidiary (including,
without limitation, any agreement entitled "Noncompetition, Nonsolicitation and
Confidentiality Agreement"), or any amendment thereto or extension thereof or
successor or replacement agreement, then notwithstanding any other terms of this
Grant:
 
(i)                If the shares of Stock have not yet been issued, the
Performance Stock Units shall automatically be forfeited by the Grantee without
any further obligations of the Company; and
 
(ii)              If the shares of Stock have been issued, the Grantee shall be
obligated to pay to the Company the Performance Stock Unit Value. "Performance
Stock Unit Value" shall mean the total market value of the shares of Stock as
determined based upon the closing price of the Stock on the New York Stock
Exchange on the date the shares of Stock were issued.
 
(b)            Notwithstanding the foregoing, this Section 9 shall immediately
become null and void and of no further force and effect upon the occurrence of a
Change of Control.
 
10.        Tax Withholding.  The Grantee may by written election, elect to pay
all or a portion of the federal, state and local withholding taxes arising in
connection with the issuance of Stock, by electing to (a) have the Company
withhold shares of Stock to be issued in connection with such benefit provided,
however, that the amount to be withheld shall not exceed the Company’s minimum
statutory federal, state and local tax withholding obligations for the Grantee
("Minimum Obligations") associated with the transaction, (b) have the Company
withhold up to 50% of the shares of Stock to be issued in connection with such
benefit provided that the Grantee can demonstrate that the Grantee holds
previously owned shares of Stock ("Previous Shares") equal to the difference
between the amount withheld and the Minimum Obligations and that the Previous
Shares have been held for a minimum of six months and the Grantee agrees to hold
the Previous Shares for at least six months from the date of the lapse of
restrictions, (c) deliver up to 50% of other previously owned shares of Stock,
having a Fair Market Value equal to the amount to be withheld provided that the
shares have been held by the Grantee for a minimum of six months, or (d) pay the
withholding amount in cash. The written election must be made on or before the
date as of which the amount of tax to be withheld is determined. The Fair Market
Value of fractional shares of Stock remaining after payment of the withholding
taxes shall be paid to the Grantee in cash.
4

--------------------------------------------------------------------------------

11.        Rights as Shareholder. Grantee shall not be entitled to vote or to
receive dividends until the Performance Stock Units have become vested and
shares of Stock are issued to Grantee.  The Performance Stock Units may not be
sold, assigned, transferred, pledged, encumbered or otherwise disposed of prior
to vesting.
 
12.         No Right to Continued Employment. This Grant shall not confer upon
Grantee any right with respect to continuance of employment by the Company or
any subsidiary, nor shall it interfere in any way with the right of the Company
to terminate Grantee’s employment at any time.
 
13.         Designation of Beneficiary. The Grantee may designate a beneficiary
for any benefits that become payable following his or her death by filing a
designation with the Committee. The Grantee may from time to time revoke or
change his or her Beneficiary without the consent of any prior Beneficiary by
filing a new designation with the Committee. The last such designation received
by the Committee shall be controlling; provided, however, that no designation,
or change or revocation thereof, shall be effective unless received by the
Committee prior to the Grantee’s death, and in no event shall any designation be
effective as of a date prior to such receipt. If no such Beneficiary designation
is in effect at the time of the Grantee’s death, or if no designated Beneficiary
survives the Grantee, or if such designation conflicts with law, the Grantee’s
estate acting through his or her legal representative, shall be deemed the
Grantee's Beneficiary.
 
14.        Powers of the Company Not Affected. The existence of the Performance
Stock Units shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or prior preference stock ahead of or affecting the
Company’s common stock or the rights thereof, or dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business or any other corporate act or proceeding, whether of a similar
character or otherwise.
 
15.        No Tax Gross-Up.  Grantee shall not be entitled to any tax gross-up
as a result of the lapse of restrictions under this Agreement.
 
16.         Interpretation by Committee. As a condition of the granting of the
Performance Stock Units, the Grantee agrees, for himself and his legal
representatives or guardians, successors and assigns, that this Agreement shall
be interpreted by the Committee and that any interpretation by the Committee of
the terms of this Agreement and any determination made by the Committee pursuant
to this Agreement shall be final, binding and conclusive.
5

--------------------------------------------------------------------------------

17.        Severability. Wherever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision hereof is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions hereof.
 
18.        Section 409A. This Agreement is intended to comply with the
requirements of Section 409A. Accordingly, all provisions included in this
Agreement, or incorporated by reference, will be interpreted and administered in
accordance with that intent. If any provision of the Plan or this Agreement
would otherwise conflict with or frustrate this intent, that provision will be
interpreted and deemed amended or limited so as to avoid the conflict.
 
IN WITNESS WHEREOF, the parties have executed this Performance Stock Unit
Agreement, in duplicate, as of the date of grant shown above.
 
 
 
SENSIENT TECHNOLOGIES CORPORATION
 
 
By:
 
 
Senior Vice President - Administration
   
Grantee



6

--------------------------------------------------------------------------------


Exhibit 1


EBIT Growth
2015 ROIC
Weighting
70%
30%
Two-Year
EBIT Growth
% of Target
Awarded
Two-Year Change
in ROIC
% of Target
Awarded
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Notes:
- Each of the two targets above operates independently.
 
- Amounts achieved between the targets shown above are interpolated.
 
 

--------------------------------------------------------------------------------